UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 November 21, 2013 Date of Report (Date of earliest event reported) HESKA CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-22427 77-0192527 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3760 Rocky Mountain Avenue Loveland, Colorado 80538 (Address of principal executive offices, including zip code) (970) 493-7272 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 21, 2013, the Compensation Committee of the Board of Dircectors of Heska Corporation approved a new form of Non-Qualified Stock Option Agreement for grants to its outside directors under Heska Corporation’s 2003 Equity Incentive Plan.A copy of the form of Non-Qualified Stock Option Agreement is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No.Exhibit Description 99.1Form of Non-Qualified Stock Option Agreement (Outside Directors). Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HESKA CORPORATION, a Delaware corporation Dated: November 22, 2013 By: /s/ Jason A. Napolitano Jason A. Napolitano Executive Vice President, Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit No.Exhibit Description 99.1Form of Non-Qualified Stock Option Agreement (Outside Directors).
